50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Bartholomew PRECHTL, III, Plaintiff--Appellant,v.Bill COFFEE, Sheriff, Spartanburg County, individually andin his official capacity;  Mike Fowler, Detective,Spartanburg County Sheriff's Department, individually and inhis official capacity;  Don Williams, Detective, SpartanburgCounty Sheriff's Department, individually and in hisofficial capacity;  R. P. Smith, Detective, SpartanburgCounty Sheriff's Department, individually and in hisofficial capacity, Defendants--Appellees.
No. 94-7249.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 16, 1995.

William Bartholomew Prechtl, III, appellant pro se.  James D. Brice, Ronald Keith Wray, II, GIBBES & CLARKSON, P.A., Greenville, SC, for appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Prechtl v. Coffee, No. CA-93-1335-7-17AJ (D.S.C. Oct. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED